Exhibit Page 122


INVESTMENT AND MANAGEMENT AGREEMENT


(RIGGS CAPITAL PARTNERS II, LLC - “FUND II”)

        THIS INVESTMENT AND MANAGEMENT AGREEMENT is made and entered into
effective as of the 1st day of December, 2000 by and between RIGGS CAPITAL
PARTNERS, LLC (the “Fund”) a Delaware limited liability company and RCP
INVESTMENTS II, LLC (the “Management Company”), a Delaware limited partnership.
Capitalized terms used herein and not otherwise defined herein shall have the
defined meaning given to such terms in the Operating Agreement of the Fund dated
as of October 1, 2000, as such Agreement may be amended from time to time (the
“Operating Agreement”).

        In consideration of the mutual promises and agreements contained in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

        1. The Management Company will provide investment advice to and manage
all affairs and activities of the Fund, subject to the Managing Member having
final authority to make all decisions with respect to the Fund’s activities. The
Management Company shall cause J. Carter Beese, Jr. to be the principal provider
of investment advice to the Fund. In performing the above management services of
the Fund, the Management Company shall, among other things, advise the Fund with
respect to the acquisition, management and disposition of investments. The
Management Company shall, subject to the terms, restrictions and limitations of
the Operating Agreement, have the authority to take all steps necessary or
desirable to effectuate such decisions, including the authority to enter into
contracts on behalf of the Fund relating to any of its activities and to effect
all investment transactions of whatever type, including without limitation the
acquisition, possession, management, hypothecation and disposition of
investments, to determine all matters relating to the manner, method and timing
of securities and other investment transactions, to select brokers, dealers or
banks with whom such securities and other investment transactions shall be
executed, to select and employ agents and appraisers in connection with
securities and other investment transactions, to guarantee loans made by others
in connection with investment made by the Fund, and as to all other matters
which are necessary or incidental to the foregoing.

Exhibit Page 123

        2. All ordinary and recurring operating expenses of the Management
Company relating to the Fund, including the costs and expenses of those services
provided by Riggs Bank N.A. (“Riggs”) and described on Schedule 1 to the
Operating and Services Agreement dated as of December 1, 2000 by and between
Riggs and the Management Company, shall be borne by the Management Company. The
Management Company shall bear all of the Fund’s expenses, including legal, audit
and other professional fees and expenses not reimbursed by Portfolio Companies
or prospective Portfolio Companies, premiums for contractual indemnity insurance
and any extraordinary expenses such as litigation expenses, as provided in the
Operating and Services Agreement.

        3. The Management Company will prepare recommendations as to valuations
for purposes of determining the fair market value of the Fund’s investments as
of the end of each fiscal year of the Fund, and at any time required under the
Operating Agreement or as determined by the Managing Member.

        4. (a) The Fund will make payment to the Management Company of a
management fee for its services hereunder (the "Management Fee") computed and
payable in accordance with the terms of the Operating Agreement.

            (b) In the event that this Agreement is terminated other than at the
end of a fiscal year (or commences other than at the beginning of a fiscal
year), an appropriate pro rata adjustment shall be made to the Management Fee.

Exhibit Page 124

        5. This Agreement shall become effective on the date hereof and shall
continue in effect until the termination of the Fund and completion of the
liquidation of the Fund and distribution of its assets in accordance with the
terms of the Operating Agreement. In the event that, for any reason, J. Carter
Beese, Jr. ceases to provide the services specified in Section 1, the Fund may
terminate the services of the Management Company under this Agreement and the
Operating Agreement.

        6. The Management Company will conduct itself and its activities with
the care, skill, prudence and diligence under the circumstances then prevailing
that a prudent manager would use in the conduct of an enterprise of like
character and with like aims.

        7. The Management Company and its officers, directors, partners and
employees, and all officers and employees of Riggs Bank, N.A. or Riggs National
Corporation who provide services to or for the benefit of the Management Company
or the Fund, and the heirs, executors and administrators of each such person
(the “Indemnified Persons”) shall be indemnified to the fullest extent permitted
by law by the Fund against all costs, reasonable expenses (including attorneys’
fees), judgments, fines, settlements and/or liability incurred by or imposed
upon any Indemnified Person in connection with or resulting from investigating,
preparing or defending any action, suit or proceeding whether civil, criminal,
administrative, legislative or other or any appeal thereof (any such action,
suit or proceeding or appeal thereof being hereinafter referred to as a “Claim”)
which such person may be made a party to or otherwise involved in or with which
such person shall be threatened which is brought or threatened either by or in
the right of the Fund, any person, entity or governmental authority by reason of
or in connection with such Indemnified Person being or having been such
Management Company or officer, director, partner or employee thereof or a
director, officer, partner or employee of a Portfolio Company in which the Fund
has invested or with which the Fund had dealings or by reason of any action or
alleged action or omission or alleged omission by any Indemnified Person in any
capacity described above, so long as the Indemnified Person did not act
fraudulently, in bad faith, with willful misconduct or in a grossly negligent
manner, did not breach this Agreement and, with respect to any criminal action
or proceeding (which in no event shall include any crime that (i) constitutes a
felony under applicable law or (ii) involves serious misconduct that the party
involved, with the exercise of ordinary care, should have known was unlawful),
had no reasonable cause to believe that his conduct was unlawful. The right of
indemnification granted by this Paragraph 7 shall be in addition to any rights
to which the person seeking indemnification may otherwise be entitled, whether
by law, agreement or otherwise. The Fund shall pay the expenses incurred by any
Indemnified Person hereunder in investigating, preparing or defending a Claim in
advance of the final disposition of such Claim, upon receipt of an undertaking
by such Indemnified Person to repay such payment if there shall be an
adjudication or determination that such person is not entitled to
indemnification as provided herein.

Exhibit Page 125

        8. All notices relating to this Agreement shall be in writing and shall
be deemed to have been given (i) when received by the party to whom it is
addressed if delivered by hand, by overnight delivery service or by facsimile
transmission, receipt of which is confirmed by telephone or (ii) three (3) days
after the date of postmark if sent by registered or certified mail, return
receipt requested, delivered, faxed or mailed (as the case may be) to a party as
indicated below, or to such changed address or fax number as the other party may
have fixed by notice:

Exhibit Page 126

                                To the Management Company:

                                RCP Investments II, LLC
                                800 17th Street, N.W.
                                Washington, D.C. 20006-3944
                                Facsimile: (202) 835-5506
                                Attn: J. Carter Beese, Jr., Managing Member

                                To the Fund:

                                Riggs Capital Partners II, LLC
                                800 17th Street, N.W.
                                Washington, D.C. 20006-3944
                                Facsimile: (202) 835-5506
                                Attn: CFO -- Riggs National Corporation

provided, however, that any notice of change of address or fax number shall be
effective only upon receipt.

        9. This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors. This Agreement and the rights
and obligations hereunder shall not be assignable or delegable and any attempted
assignment or delegation thereof shall be void, except that the Management
Company may assign its rights and obligations hereunder to any entity that
controls, is controlled by or is under common control with the Management
Company; provided, however, that such entity shall assume the rights and
obligations of the Management Company hereunder and such entity remains
controlled by or under common control with the Management Company.

        10. Failure on the part of either party to insist upon strict compliance
by the other with any of the terms, covenants or conditions hereof shall not be
deemed a waiver of such term, covenant or condition.

Exhibit Page 127

        11. The invalidity or unenforceability of any provision hereof, or of
the application of any provision hereof to any circumstances, shall in no way
affect the validity or enforceability of any other provision, or the application
of such provision to any other circumstances.

        12. This instrument contains the entire agreement between the parties
relating to the subject matter hereof. It cannot be changed or terminated
orally.

        13. This Agreement shall be construed in accordance with and governed by
the internal laws of the State of Maryland without giving effect to principles
of conflicts of laws.

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement by
their representatives thereunto duly authorized, effective on the date first
above written.

RIGGS CAPITAL PARTNERS II, LLC


Riggs National Corporation, Managing Member


BY:/s/ Timothy C. Coughlin Name: Timothy C. Coughlin Title: President


RCP INVESTMENTS II, LLC


BY:/s/ JCB Jr. Name: J. Carter Beese, Jr. Title: Managing Member